 

EXECUTIVE RETENTION AGREEMENT

 

This AGREEMENT is made as of July 26, 2013 (the “Effective Date”), by and
between Novelos Therapeutics, Inc., a Delaware corporation (the “Company”), with
its executive offices located at One Gateway Center, Suite 504, Newton,
Massachusetts 02458, and Joanne M. Protano (the “Employee”).

 

WITNESSETH

 

WHEREAS, the Company desires to retain the services of the Employee; and

 

WHEREAS, the Company and the Employee desire to set forth the terms and
conditions on which, from and after the Effective Date, the Employee is willing
to continue in the employ of the Company if the Company will agree to pay to the
Employee certain amounts, in accordance with the provisions and conditions
hereinafter set forth

 

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Employee agree as follows:

 

1. Retention

 

1.1. Retention Benefit. On December 31, 2013, (the “Retention Date”) if the
Employee is actively employed by the Company as of such date, the Company will
pay to the Employee a lump sum retention payment in an aggregate amount equal to
$67,427.001 (the “Retention Payment”). The Retention Payment shall be payable
not later than the tenth day following the Retention Date.

 

2. Payments Upon Termination

 

2.1. Severance Benefit. Upon termination of the Employee’s employment by the
Company without Cause or by the Employee for Good Reason at any time prior to
June 30, 2014 (the “Expiration Date”), so long as the Employee is actively
employed by the Company at the time of such termination, the Company will (i)
pay to the Employee a lump sum severance payment in an aggregate amount of
$112,378.502 (the “Severance Payment”), and (ii) for the six (6) month period
subsequent to the date of termination, the Employee shall continue to receive
the disability and medical benefits that she receives as of the date hereof at
the same level in effect on, and at the same out-of-pocket cost to the Employee
as of, the date hereof. The Severance Payment shall be payable not later than
the tenth day following such termination upon delivery to the Company of a
release of any and all claims against the Company, its officers, directors,
stockholders, employees and agents in form reasonably satisfactory to the
Company.

 



 

1Equal to 30% Base Salary as of the date hereof.

2Equal to six months’ Base Salary as of the date hereof.

 

 

 

 

2.2. Unavailability of Benefit. Other than benefits payable pursuant to Section
1.1 hereof, no benefits will be paid under this Agreement (a) if the Employee is
employed by the Company as of the Expiration Date or (b) in the event of
termination of the Employee’s employment by the Company for Cause or by the
Employee without Good Reason.

 

2.3. Cause. For purposes of this Agreement, termination for “Cause” shall mean
any of the following:

 

(a) gross neglect of duties for which employed (other than on account of a
medically determinable disability which renders the Employee incapable of
performing such services);

 

(b) use of alcohol materially interfering with the performance of the Employee’s
duties or use of illegal drugs;

 

(c) commission of any act constituting sexual or any other form of illegal
harassment, discrimination or retaliation;

 

(d) commission of any fraud, misappropriation or embezzlement in the performance
of the Employee’s duties;

 

(e) conviction or guilty or nolo plea of a felony or misdemeanor involving moral
turpitude, dishonesty, theft, unethical or unlawful conduct; or

 

(f) willful action or failure to take action which is materially injurious to
the Company.

 

2.4. Good Reason. For purposes of this Agreement, the term “Good Reason” shall
mean any of the following:

 

(a) reduction of the Employee’s annual base salary and/or aggregate level of
incentive compensation and employee benefits;

 

(b) material change by the Company to the Employee’s function, duties,
authority, or responsibilities in effect on the date hereof or as set forth in
this Agreement, which change would cause the Executive’s position with the
Company to become one of lesser responsibility, importance, or scope from the
position and attributes thereof in effect on the date hereof or as set forth in
this Agreement; or

 

(c) relocation of the Employee’s principal place of employment to a location
beyond 50 miles of Newton, Massachusetts.

 

3. Option Acceleration and Exercise.

 

3.1. Upon termination of the Employee prior to the Expiration Date, by the
Company without Cause or by the Employee for Good Reason, all unvested options
held by the Employee shall be credited with an additional six months vesting and
all vested options held by the Employee shall remain exercisable for a period of
eighteen months following the date of such termination. The Company shall file a
registration statement on Form S-8 for the shares underlying Employee’s options
within ninety days from the date of termination.

 

- 2 -

 

 

4. Miscellaneous.

 

4.1. Term and Termination. The term of this Agreement shall commence on the
Effective Date and shall continue until the earliest to occur of (a) the payment
of all amounts that may become payable under this Agreement, (b) the Expiration
Date, and (c) termination by the parties’ mutual written agreement.

 

4.2. Independence of Agreement. The benefits under this Agreement will be
independent of, and in addition to, any other Agreement that may exist from time
to time between the parties hereto, or any other compensation payable by the
Company to the Employee, whether as salary, bonus or otherwise. This Agreement
shall not be deemed to constitute a contract of employment between the parties
hereto, nor will any provision hereof restrict the right of the Company to
discharge the Employee, or restrict the right of the Employee to resign her
employment.

 

4.3. Definition of “Person”. For purposes of this Agreement, the term “Person”
shall mean an individual, a corporation, an association, a partnership, an
estate, a trust and any other entity or organization.

 

4.4. Withholding. All payments made by the Company under this Agreement shall be
net of any tax or other amounts required to be withheld by the Company under
applicable law.

 

4.5. Assignment; Successors and Assigns, etc. Neither the Company nor the
Employee may make any assignment of this Agreement or any interest herein, by
operation of law or otherwise, without the prior written consent of the other
party and without such consent any attempted transfer or assignment shall be
null and of no effect; provided, however, that the Company may assign its rights
under this Agreement without the consent of the Employee in the event either
Company shall hereafter effect a reorganization, consolidate with or merge into
any other Person, or transfer all or substantially all of its properties or
assets to any other Person. This Agreement shall inure to the benefit of and be
binding upon the Company and the Employee, and their respective successors,
executors, administrators, heirs and permitted assigns. In the event of the
Employee’s death prior to the completion by the Company of all payments due her
under this Agreement, the Company shall continue such payments to the Employee’s
beneficiary designated in writing to the Company prior to her death (or to her
estate, if she fails to make such designation).

 

4.6. Enforceability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

4.7. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

- 3 -

 

 

4.8. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by certified mail, postage prepaid, to the Company or the Employee at
the last known address or such other address as either party may designate in
writing by notice to the other.

 

4.9. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Employee and by a duly authorized representative of the
Company.

 

4.10. Counterparts; Facsimile Signatures. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument, and in pleading or
proving any provision of this Agreement it shall not be necessary to produce
more than one such counterpart. A signature sent by telecopy or facsimile
transmission shall be as valid and binding upon a party as an original signature
of such party.

 

4.11. Governing Law. This is a Massachusetts contract and shall be construed
under and be governed in all respects by the laws of The Commonwealth of
Massachusetts.

 

- 4 -

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized officer, and by the Employee, as of the date first above written.

 

  NOVELOS THERAPEUTICS, INC.       By: /s/ Harry S. Palmin   Name: Harry S.
Palmin   Title:  Chief Executive Officer       EMPLOYEE:       /s/ Joanne M.
Protano   Joanne M. Protano

 

- 5 -

 

